EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asako Kubota on 7/26/2022.
The application has been amended as follows: Claims 9-15,17,20-21 and 24 are canceled.

	Claim 1 has been amended as follows:
A sensor for detecting an analyte, comprising one or more analyte sensing populations comprising:
(a) one or more polymers, wherein the one or more polymers is formed from one or more monomers, one or more comonomers and one or more crosslinkers; 
wherein the monomer is selected from the group consisting of: 2-hydroxyethyl methacrylate (HEMA) and hydroxypropyl methacrylate (HPMA), the comonomer is selected from the group consisting of: HPMA and n-hexylacrylate (nHA); and the crosslinker is ethylene glycol dimethacrylate (EGDMA); wherein the comonomer is different from the monomer; 
(b) one or more oxidases; and
(c) one or more oxygen sensitive dyes.
In claim 25 line 2, the three instances of the word “an” have been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the amended claims the examiner now believes there would be too much picking and choosing from various elements provided in lengthy Markush groups from the prior art to reconstruct the claims absent hindsight analysis. The double patenting rejection is also withdrawn as the claims of 10,772,546 do not recite the specific sensor now claimed. The amendment was made for minor formalities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618